Case 1:19-cv-01148-RDA-TCB Document 45 Filed 06/26/20 Page 1 of 7 PageID# 486



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


   DEVIN G. NUNES                              )
                                               )
          Plaintiff,                           )
                                               )
   v.                                          )             Case 1:19-cv-1148-RDA/TCB
                                               )
                                               )
   FUSION GPS a/k/a BEAN, LLC                  )
        et al                                  )
                                               )
          Defendants.                          )
                                               )


         PLAINTIFF’S MEMORANDUM IN OPPOSITION
           TO DEFENDANTS’ MOTION TO CONTINUE
        PRETRIAL CONFERENCE AND STAY DISCOVERY
          Plaintiff, Devin G. Nunes, by counsel, pursuant to Local Civil Rule 7(F),

   respectfully submits this Memorandum in Opposition to the motions to continue pretrial

   conference and stay discovery [ECF No. 43] filed by defendants, Fusion GPS a/k/a Bean,

   LLC and Glenn Simpson (“Defendants”).1

                                   I. INTRODUCTION

          It is neither the policy nor the practice of Federal Courts to delay.      Delay

   prejudices victims – evidence is lost or destroyed, memories fade, costs increase. Delay

   clogs up the Courts and negatively impacts the public’s perception of Judges, Lawyers

   and the quality of Justice.




          1
                 Defendants’ motion was not accompanied by a written brief. It violates
   Local Civil Rule 7(F)(1), and should be struck without more.


                                              1
Case 1:19-cv-01148-RDA-TCB Document 45 Filed 06/26/20 Page 2 of 7 PageID# 487



           The purpose of the Federal Rules of Civil Procedure is to “secure the just, speedy,

   and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

   Consistent with the salutary policy of speedy justice, Rule 12(b) permits a defendant to

   assert certain defenses by motion, but, significantly, the Rule contains absolutely no

   “automatic stay” of discovery. Appropriately referred to as the “Rocket Docket”, the

   docket in the United States District Court for the Eastern District of Virginia is one of the

   fastest of all Federal Courts. The median time from filing to disposition is 6.0 months.

   [https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.2019.p

   df].   In keeping with its practice and reputation for moving cases along, this Court has

   adopted Local Civil Rules that directly and expressly reject the notion that discovery

   should be stayed and cases delayed. Local Civil Rule 16(B) provides that:

           “not later than sixty (60) days from first appearance or ninety (90) days after
           service of the complaint, the Court shall enter an order fixing the cut-off dates for
           the respective parties to complete the processes of discovery, the date for a final
           pretrial conference and, whenever practicable, the trial date, and providing for any
           other administrative or management matters permitted by Fed. R. Civ. P. 16 or by
           law generally. The parties and their counsel are bound by the dates specified in
           any such orders and no extensions or continuances thereof shall be granted in the
           absence of a showing of good cause.”

                                    II. NO GOOD CAUSE

           It has never been the policy or practice of the Eastern District of Virginia to

   continue pretrial conferences or stay discovery pending resolution of a motion to dismiss.

   Rather, consistent with Local Civil Rule 16(B), parties are expected to proceed with

   diligence to gather relevant evidence, not sit back and await the Court’s ruling on a

   motion to dismiss. See, e.g., Blackmon v. Perez, 791 F. Supp. 1086, 1092 (E.D. Va. 1992)

   (“The Court first notes that a pending dispositive motion does not entitle the parties to sit

   idly by and do nothing awaiting its outcome.”).



                                                2
Case 1:19-cv-01148-RDA-TCB Document 45 Filed 06/26/20 Page 3 of 7 PageID# 488



          Motions to stay discovery “are not favored because when discovery is delayed or

   prolonged it can create case management problems which impede the Court’s

   responsibility to expedite discovery and cause unnecessary litigation expenses and

   problems.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997) (citing Kron

   Medical Corp. v. Groth, 119 F.R.D. 636 (M.D.N.C. 1988)); id. Bennett v. Fastenal Co.,

   2016 WL 10721816, at *1 (W.D. Va. 2016) (Although the Court “‘has broad discretion to

   stay discovery pending resolution of a motion to dismiss,’” granting a stay on that basis is

   “‘generally disfavored because delaying discovery may cause case management problems

   as the case progresses.’”) (quoting Fed. Ins. Co. v. S. Lithoplate, Inc., 2013 WL 4045924,

   at *1 fn. 2 (E.D.N.C. 2013) (the fact that a defendant’s Rule 12(b)(6) motion, if granted,

   could dispose of all claims against him is not reason enough to delay discovery)); Moran

   v. Flaherty, 1992 WL 276913, at * 1 (S.D.N.Y. 1992) (“the issuance of a stay is not

   mandated by rule or decision. Rather, … discovery should not be routinely stayed simply

   on the basis that a motion to dismiss has been filed.”) (citations omitted).

          Defendants’ sole reason for a continuance of the scheduled Pretrial Conference

   and a stay of discovery is that there is a pending motion to dismiss. This is not good

   cause.2 See Bowens v. Columbus Metropolitan Library Bd. Of Trustees, 2010 WL

   3719245, at * 2 (S.D. Ohio 2010) (“Here, defendants fail to explain why conducting

   discovery will place an unnecessary burden on them. They make no showing whatsoever

   that proceeding with discovery will be burdensome. Instead, defendants rely solely on


          2
                   See 8A Wright & Miller, Federal Practice & Procedure § 2037 (3rd ed.
   2012) (noting that Rule 26(c)’s good cause standard applies to a request to stay discovery
   pending the resolution of a motion to dismiss). “Rule 26(c)’s good cause requirement
   ‘creates a rather high hurdle’ for the moving party.” Wilson v. First Class Patrol Officers,
   2016 WL 1253179, at *4 (D.S.C. 2016) (quoting Baron Fin. Corp. v. Natanzon, 240
   F.R.D. 200, 202 (D. Md. 2006)).


                                                 3
Case 1:19-cv-01148-RDA-TCB Document 45 Filed 06/26/20 Page 4 of 7 PageID# 489



   the fact that they have a motion for summary judgment pending, but the fact that a party

   has filed a case-dispositive motion is usually deemed insufficient to support a stay of

   discovery.”). A stay of discovery should never be granted on a mere suggestion by

   counsel for a defendant that “there is some degree of foundation in law for the dispositive

   motion and a possibility that Defendants may prevail.” Kor Media Group, LLC v. Green,

   294 F.R.D. 579, 583 (D. Nev. 2013); id. Pioneer Centres Holding Co. Employee Stock

   Ownership Plan and Trust v. Alerus Financial N.A., 2013 WL 589187, at * 3 (D. Colo.

   2013) (denying a motion to stay discovery awaiting the court’s resolution of dispositive

   motions – “Defendants always are burdened when sued, whether the case is dismissed,

   summary judgment is granted, a settlement occurs, or there is a trial. It is a consequence

   of our judicial system and the rules of civil procedure. There is no special burden on the

   defendants in this case. Similarly, there is no special burden imposed on the court or

   persons not parties to the suit by permitting discovery to proceed while motions to

   dismiss are pending, and the public interest is advanced by proceeding as expeditiously as

   possible.”); Hoxie v. Livingston County, 2010 WL 822401, at *1 (E.D. Mich. 2010) (“The

   wheels of justice would surely grind to a halt if discovery were stayed pending

   dispositive motions and based on such generic allegations of undue burden and

   expensive.”).

          Defendants contend in a mere conclusory manner that “[t]he proposed stay and

   continuance will not prejudice either party”. [ECF No. 43, ¶ 11]. This is insufficient to

   satisfy their burden to show good cause. See Stolmeier v. Strategic America, Inc., 2014

   WL 12873091, at * 2 (W.D. Tex. 2014) (“The absence of prejudice to the nonmovant …

   [is] generally insufficient to demonstrate ‘good cause.’”); Merit Indus., Inc. v. Feuer, 201




                                                4
Case 1:19-cv-01148-RDA-TCB Document 45 Filed 06/26/20 Page 5 of 7 PageID# 490



   F.R.D. 382, 384-385 (E.D. Pa. 2001) (“Broad allegations of harm, unsubstantiated by

   specific examples or articulated reasoning, do not support a good cause showing.”);

   Medlin v. Andrew, 113 F.R.D. 650, 653 (M.D.N.C. 1987) (burden of demonstrating good

   cause is a heavy one) (citation omitted); Wright, Miller & Marcus, Federal Practice and

   Procedure (Civil) 2d § 2035 (1994) (to establish good cause, the moving party may not

   rely upon “stereotyped and conclusory statements,” but must present a “particular and

   specific demonstration of fact,” as to why a protective order should issue) (citations

   omitted).   Here, Plaintiff suffers substantial prejudice and harm every day that the

   enterprise continues in business and he is denied justice. Further, because this case

   involves a pattern of racketeering that spans almost a decade and involves multiple

   victims, there is a real risk of unfair prejudice to Plaintiff the longer Defendants attempt

   to delay. Compare Hearn v. United States, 2018 WL 1796549, at * 3 (E.D.N.Y. 2018)

   (“the ultimate relief Plaintiff seeks is reinstatement to the Academy. Accordingly, any

   delay in the resolution of the instant action would further compound his purportedly

   wrongful expulsion, and therefore, result in unfair prejudice.”); Mirra v. Jordan, 2916

   WL 889539, at * 3 (S.D.N.Y. 2016) (plaintiff suffers unfair prejudice from a stay of

   discovery, where “the witnesses’ memories are fading with time”); Worldcom

   Technologies, Inc. v. Intelnet Int’l, Inc., 2002 WL 1971256, at * 6 (E.D. Pa. 2002)

   (delaying discovery “creates the risk of prejudice to plaintiffs in the form of lost

   evidence, fading memories, and potentially dissipating assets to pay any judgment that

   plaintiffs might secure.”).




                                                5
Case 1:19-cv-01148-RDA-TCB Document 45 Filed 06/26/20 Page 6 of 7 PageID# 491



                                       CONCLUSION

          For the reasons stated above, Plaintiff, Devin G. Nunes, respectfully requests the

   Court to deny Defendants’ motion to continue the Pretrial Conference and stay discovery.



   DATED:        June 26, 2020



                                 DEVIN G. NUNES



                                 By:   /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiff




                                              6
Case 1:19-cv-01148-RDA-TCB Document 45 Filed 06/26/20 Page 7 of 7 PageID# 492



                             CERTIFICATE OF SERVICE

           I hereby certify that on June 26, 2020 a copy of the foregoing was filed

   electronically using the Court’s CM/ECF System, which will send notice to counsel for

   all parties.




                               By:    /s/ Steven S. Biss
                                      Steven S. Biss (VSB # 32972)
                                      300 West Main Street, Suite 102
                                      Charlottesville, Virginia 22903
                                      Telephone:     (804) 501-8272
                                      Facsimile:     (202) 318-4098
                                      Email:         stevenbiss@earthlink.net

                                      Counsel for the Plaintiff




                                             7
